Case 1:18-cv-01148-TSC Document 59-2 Filed 11/04/20 Page 1 of 7




                     EXHIBIT B
                          Case 1:18-cv-01148-TSC Document 59-2 Filed 11/04/20 Page 2 of 7
                                                                                                  OFFICE TRANSLATION
                                                                                                                  Page 1
                   SVEA COURT OF APPEAL                         MINUTES                                File appendix 127
                   Department 02                                2020-10-09                            Case no. T 1626-19
                   Section 020113                               Presented in
                                                                Stockholm

                   THE COURT
                   Appellate judges Ulrika Beergrehn, Maj Johansson, reporting judge, and Eva Edwardsson

                   REPORTING CLERK AND KEEPER OF THE MINUTES
                   Reporting clerk Anders Lundberg

                   PARTIES

                   Claimant
                   Kingdom of Spain

                   Counsel: Members of the Swedish bar (Sw. Advokaterna) James Hope, Mattias Rosengren and Cecilia
                   Möller Norsted
                   Advokatfirman Vinge KB
                   Box 1703
                   SE-111 87 Stockholm

                   Respondent
                   1. Athena Investments A/S (formerly Greentech Energy Systems A/S), 36696915

                   2. Foresight Luxembourg Solar 1 S.à.r.l., B0146200

                   3. Foresight Luxembourg Solar 2 S.à.r.l., B0151603

                   4. GWM Renewable Energy II S.r.l., RM – 1305410

                   5. GWM Renewable Energy I S.p.A., RM – 1305360

                   Counsel 1-5: Members of the Swedish bar (Sw. Advokaterna) Fredrik Andersson and Jakob
                   Ragnwaldh
                   Mannheimer Swartling Advokatbyrå AB
                   Box 1711
                   SE-111 87 Stockholm

                   IN THE MATTER OF

                   Challenge and invalidity of an arbitral award; presently the question of written observations by the
                   European Commission etc.

                   _________________

                   The European Commission has in a letter received by the Court of Appeal on 11 March 2020 informed
                   the court of its intention to – with reference to Article 29(2) in the Council Regulation 2015/1589 of
LEGAL#20045530v3




                   13 July 2015 laying down detailed rules for the application of Article 108 of [orig. p. 2] the Treaty on
                   the Functioning of the European Union –submit a written observations to the Court on its own

                   Mailing address          Visiting address            Phone no.          Telefax                 Office hours
                   P.O Box 2290             Birger Jarls Torg 16       08-561 670 00                               Monday – Friday
                   103 17 Stockholm                                    08-561 675 00                               09:00–16:30
                                                                       E-post: svea.hovratt@dom.se
                                                                       www.svea.se
         Case 1:18-cv-01148-TSC Document 59-2 Filed 11/04/20 Page 3 of 7
                                                                              OFFICE TRANSLATION
                                                                                            Page 2
SVEA COURT OF APPEAL                            MINUTES                                  T 1626-19
Department 02

initiative. The Commission has also requested permission from the Court of Appeal to submit oral
observations in forthcoming oral hearings in the case.

The Commission has requested that the Court of Appeal set a time limit for the submission of its
written observations.

The Kingdom of Spain has welcomed written observations and stated that it has no objection to the
Commission’s request to submit oral observations at a forthcoming main hearing.

The respondents have objected to the Commission’s request, stating that there is no legal basis for
either written or oral observations.

The Kingdom of Spain has requested that the Court of Appeal request a preliminary ruling from the
CJEU [the Court of Justice of the European Union] to, inter alia, clarify the various issues of EU law
in the case. The Kingdom of Spain has proposed a number of questions to be referred to the CJEU.

The respondents have objected to the request.

After a presentation of a report on the issue, the Court of Appeal makes the following




DECISION (to be issued on 2020-10-26)




1. The European Commission is presented with the opportunity to submit written observations by 18
December 2020 at the latest.

2. The Court of Appeal denies the request that a preliminary ruling be requested from the CJEU.

[orig. p. 3] Reasons for the decision

The Commission’s right to submit written observations to a national court follows directly from
Article 29(2) in the Council Regulation laying down detailed rules for the application of Article 108 of
the Treaty on the Functioning of the European Union and is not conditioned upon permission by the
court.

As regards the Commission’s request to submit oral observations at forthcoming hearings, the Court of
Appeal concludes that the nearest equivalent to such observations is an expert opinion (cf.
Government Bill 2003/04:80 p. 60 et seq.). Consequently, oral observations could only be submitted at
a main hearing. The Court of Appeal is yet to determine whether to hold a main hearing in the case
       Case 1:18-cv-01148-TSC Document 59-2 Filed 11/04/20 Page 4 of 7
                                                                             OFFICE TRANSLATION
                                                                                           Page 3
SVEA COURT OF APPEAL                           MINUTES                                  T 1626-19
Department 02

and therefore intends to decide on the Commission’s request to submit oral observations after the
Court of Appeal has rendered a decision on the continued proceedings of the case.

What has been presented in the case so far does not currently motivate a request for a preliminary
ruling from the CJEU.

The decision may not be appealed separately.




Anders Lundberg
Minutes presented/
      Case 1:18-cv-01148-TSC Document 59-2 Filed 11/04/20 Page 5 of 7

                                                                                                 Sid 1 (3)
       SVEA HOVRÄTT                          PROTOKOLL                     Aktbilaga 127
       Avdelning 02                          2020-10-09                    Mål nr T 1626-19
       Rotel 020113                          Föredragning i
                                             Stockholm



        RÄTTEN
        Hovrättsråden Ulrika Beergrehn, Maj Johansson, referent, och Eva Edwardsson

        FÖREDRAGANDE OCH PROTOKOLLFÖRARE
        Föredraganden Anders Lundberg

        PARTER

        Kärande
        Konungariket Spanien

        Ombud: Advokaterna James Hope, Mattias Rosengren och Cecilia Möller Norsted
        Advokatfirman Vinge KB
        Box 1703
        111 87 Stockholm

        Svarande
        1. Athena Investments A/S (tidigare Greentech Energy Systems A/S), 36696915

        2. Foresight Luxembourg Solar 1 S.à.r.l., B0146200

        3. Foresight Luxembourg Solar 2 S.à.r.l., B0151603

        4. GWM Renewable Energy II S.r.l., RM – 1305410

        5. GWM Renewable Energy I S.p.A., RM – 1305360

        Ombud 1-5: Advokaterna Fredrik Andersson och Jakob Ragnwaldh
        Mannheimer Swartling Advokatbyrå AB
        Box 1711
        111 87 Stockholm

        SAKEN
        Klander och ogiltighet av skiljedom; nu fråga om skriftligt yttrande från Europeiska
        kommissionen m.m.
        _________________

        Europeiska kommissionen har i skrivelse som kom in till hovrätten den 11 mars 2020
        underrättat domstolen om sin avsikt att – med stöd av artikel 29.2 i rådets förordning
        2015/1589 av den 13 juli 2015 om genomförandebestämmelser för artikel 108 i

Dok.Id 1638641
Postadress          Besöksadress           Telefon               Telefax         Expeditionstid
Box 2290            Birger Jarls Torg 16   08-561 670 00                         måndag – fredag
103 17 Stockholm                           08-561 675 00                         09:00–16:30
                                           E-post: svea.hovratt@dom.se
                                           www.svea.se
   Case 1:18-cv-01148-TSC Document 59-2 Filed 11/04/20 Page 6 of 7

                                                                                                Sid 2
SVEA HOVRÄTT                                 PROTOKOLL                                      T 1626-19
Avdelning 02

    fördraget om Europeiska unionens funktionssätt – på eget initiativ avge skriftligt
    yttrande till domstolen. Kommissionen har även begärt hovrättens tillstånd att få yttra
    sig muntligt vid kommande muntliga förhandlingar i målet.


    Kommissionen har begärt att hovrätten ska meddela en tidsfrist för att inkomma med
    det skriftliga yttrandet.


    Konungariket Spanien har välkomnat ett skriftligt yttrande och har förklarat sig inte ha
    någon invändning mot kommissionens begäran att få yttra sig muntligt vid en
    kommande huvudförhandling.


    Svarandena har motsatt sig kommissionens begäran och anfört att det saknas rättsliga
    förutsättningar för såväl ett skriftligt som ett muntligt yttrande.


    Konungariket Spanien har begärt att hovrätten ska inhämta ett förhandsavgörande från
    EU-domstolen för att bland annat klargöra de olika EU-rättsliga aspekterna i målet.
    Konungariket Spanien har föreslagit ett antal frågor att hänskjuta till EU-domstolen.


    Svarandena har motsatt sig begäran.


    Efter föredragning fattar hovrätten följande


    BESLUT (att meddelas 2020-10-26)


    1. Europeiska kommissionen bereds tillfälle att inkomma med skriftligt yttrande senast
    den 18 december 2020.


    2. Hovrätten avslår begäran om att ett förhandsavgörande ska inhämtas från EU-
    domstolen.
   Case 1:18-cv-01148-TSC Document 59-2 Filed 11/04/20 Page 7 of 7

                                                                                                   Sid 3
SVEA HOVRÄTT                                 PROTOKOLL                                         T 1626-19
Avdelning 02

    Skälen för beslutet


    Kommissionens rätt att avge ett skriftligt yttrande i nationell domstol följer direkt av
    artikel 29.2 i rådets förordning om genomförandebestämmelser för artikel 108 i
    fördraget om Europeiska unionens funktionssätt och förutsätter inte något tillstånd från
    domstolen.


    Vad gäller kommissionens begäran att få yttra sig muntligt vid kommande
    förhandlingar konstaterar hovrätten att ett sådant yttrande närmast är att jämställa med
    yttrande från en sakkunnig (jfr prop. 2003/04:80 s. 60 f.). Vid detta förhållande kan ett
    muntligt yttrande komma i fråga endast vid en huvudförhandling. Hovrätten har ännu
    inte tagit ställning till om huvudförhandling ska hållas i målet och avser därför att ta
    ställning till kommissionens begäran att få yttra sig muntligt efter det att hovrätten
    fattat beslut om målets fortsatta handläggning.


    Det som hittills har förevarit i målet motiverar inte nu att ett förhandsavgörande
    inhämtas från EU-domstolen.


    Beslutet får inte överklagas särskilt.




    Anders Lundberg
    Protokollet uppvisat/
